Case: 20-50830       Document: 00516387883        Page: 1    Date Filed: 07/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                   No. 20-50830                             July 8, 2022
                                                                          Lyle W. Cayce
                                                                               Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Raymond R. Valas, III,

                                                          Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 5:13-CR-806


   Before Willett, Engelhardt, and Wilson, Circuit Judges.
   Cory T. Wilson, Circuit Judge:
             This is the second time Raymond R. Valas, III has challenged his
   conviction before this court. On direct appeal in 2016, we affirmed his
   conviction for “engaging in a commercial sex act with a minor in violation of
   18 U.S.C. § 1591.” United States v. Valas, 822 F.3d 228, 234 (5th Cir. 2016).
   Now seeking habeas relief, he alleges that prosecutors unconstitutionally
   suppressed a document that would have aided his case and that he received
   ineffective assistance of counsel during his trial and his direct appeal. Valas
   fails to demonstrate that any of his habeas claims merit relief. Thus, we
   affirm.
Case: 20-50830      Document: 00516387883          Page: 2    Date Filed: 07/08/2022




                                    No. 20-50830


                                         I.
          Valas is a former lieutenant colonel in the United States Army. Id. at
   235. On August 26, 2013, he went with members of his New Hampshire
   National Guard unit to San Antonio. They were in San Antonio to review a
   military exercise they had completed in El Salvador. Id. While there, Valas
   stayed at the Hilton Hotel. Id. That night and the following night, after
   obtaining her contact information from an online prostitution advertisement,
   Valas encountered TJ, a fifteen-year-old runaway turned prostitute, in his
   hotel room. Id. Valas maintains that he briefly attempted to interview TJ as
   part of a project on human trafficking both nights. Id. TJ testified that Valas
   summoned her to the hotel to have sex with her. Id.
          The jury convicted Valas of violating 18 U.S.C. § 1591, which
   criminalizes participating in the sex trafficking of children, including by
   causing a child “to engage in a commercial sex act.” Id. at 234-35. Valas
   appealed the conviction and raised a host of challenges to the
   constitutionality of his trial. Id. A panel of this court rejected his arguments
   and affirmed his conviction. Id. at 248.
          Just over a year later, in August 2017, Valas filed a habeas corpus
   petition under 28 U.S.C. § 2255 that was also styled as a motion for a new
   trial under Federal Rule of Criminal Procedure 33. Valas alleged various
   violations of his Sixth Amendment rights. First, he asserted the prosecution
   unconstitutionally suppressed a statement TJ gave to the Federal Bureau of
   Investigation (FBI) that would have aided his case. This hypothetical
   assertion of error—Valas essentially guessed that there must have been an
   unproduced statement based on other evidence—proved true. Specifically,
   the Government conceded in response to Valas’s petition that it had failed to
   disclose an agent-created FD-302 summary of a March 2014 interview the
   FBI conducted with TJ.




                                          2
Case: 20-50830        Document: 00516387883             Page: 3      Date Filed: 07/08/2022




                                        No. 20-50830


           Next, he averred that the prosecution had impermissibly vouched for
   TJ’s credibility before the jury and that his trial counsel should have objected
   to those statements. He also argued that counsel was ineffective because he
   did not adequately cross-examine and impeach TJ’s credibility using her
   journal and cell phone records.
           Finally, Valas contended that his direct-appeal counsel should have
   raised the district court’s failure to give a modified unanimity instruction as
   an issue on appeal. At trial, the prosecution adduced testimony that Valas
   had sex with TJ on two nights: August 26, 2013, and either late on August 27
   or very early on August 28, 2013. By contrast, the indictment charged
           [t]hat on or about the 26th day of August, 2013, . . . the
           Defendant, Raymond Valas, did knowingly . . . cause T.J. to
           engage in a commercial sex act, knowing that T.J. had not
           attained the age of 18 years, recklessly disregarding that T.J.
           had not attained the age of 18 years, and having had a
           reasonable opportunity to observe T.J., in violations of Title 18,
           United States Code, Sections, 1591(a) and 1591(b)(2).
   Valas argued that the contrast between the prosecution’s evidence and the
   indictment created a duplicity1 problem requiring a modified unanimity jury
   instruction. Without a proper instruction, he contended, it was likely that
   some jurors would conclude that he had violated the law on August 26,
   whereas others would conclude that he did so on August 27/28, rather than
   unanimously agreeing to convict Valas for the same act on the same day.
           Valas filed a motion for discovery in relation to his suppression claim.
   The district court denied the motion, finding that while the prosecution had
   suppressed the FD-302 interview summary, its contents were ultimately not


           1
            Duplicity is “the joining in a single count of two or more distinct and separate
   offenses.” United States v. Robin, 693 F.2d 376, 378 (5th Cir. 1982).




                                              3
Case: 20-50830        Document: 00516387883              Page: 4       Date Filed: 07/08/2022




                                         No. 20-50830


   material to Valas’s defense. But the court scheduled an evidentiary hearing
   on Valas’s claim of ineffective assistance of trial counsel. After that hearing,
   the court denied Valas’s Section 2255 petition and Rule 33 motion in two
   lengthy orders, finding that Valas had failed to establish any violation of his
   Sixth Amendment rights. Valas now appeals the denial of his Section 2255
   petition.2
                                              II.
           “When evaluating the denial of a Section 2255 motion, we review the
   district court’s factual findings for clear error and its legal conclusions de
   novo.” United States v. Scott, 11 F.4th 364, 368 (5th Cir. 2021) (citing United
   States v. Phea, 953 F.3d 838, 841 (5th Cir. 2020)). We address each of the
   issues Valas raises in turn.
                                               A.
           Valas asserts that the prosecution violated his Sixth Amendment
   rights to a fair trial under Brady v. Maryland, 373 U.S. 83 (1963), by
   suppressing evidence favorable to his case. We review this issue de novo with
   deference to the district court’s underlying factual findings. United States v.
   Bolton, 908 F.3d 75, 90 (5th Cir. 2018) (quoting United States v. Swenson, 894
   F.3d 677, 683 (5th Cir. 2018)). To prove a claim under Brady, a petitioner
   “must show: (1) the evidence at issue was favorable to the accused, either
   because it was exculpatory or impeaching; (2) the evidence was suppressed
   by the prosecution; and (3) the evidence was material.” Reeder v. Vannoy,


           2
              Valas’s briefing on appeal makes no reference to Rule 33 and each of his
   arguments is couched in favor of “habeas” relief. To the extent Valas properly moved
   under Rule 33 in the district court for a new trial, any potential arguments related to that
   motion are forfeited because he has not briefed them. Roy v. City of Monroe, 950 F.3d 245,
   251 (5th Cir. 2020) (quoting Procter & Gamble Co. v. Amway Corp., 376 F.3d 496, 499 n.1
   (5th Cir. 2004)).




                                                4
Case: 20-50830      Document: 00516387883          Page: 5   Date Filed: 07/08/2022




                                    No. 20-50830


   978 F.3d 272, 277 (5th Cir. 2020) (internal quotation marks omitted)
   (quoting United States v. Glenn, 935 F.3d 313, 319 (5th Cir. 2019)); see also
   Youngblood v. West Virginia, 547 U.S. 867, 868–70 (2006) (per curiam)
   (applying Brady to evidence known by government investigators but allegedly
   unknown by prosecutors); Giglio v. United States, 405 U.S. 150, 154–55 (1972)
   (applying Brady to impeachment evidence).          As to the third element,
   “[s]uppressed evidence is material ‘if there is a reasonable probability that,
   had the evidence been disclosed to the defense, the result of the proceeding
   would have been different.’” Reeder, 978 F.3d at 277 (emphasis added)
   (internal quotation marks omitted) (quoting Murphy v. Davis, 901 F.3d 578,
   597 (5th Cir. 2018)). “Different” means that “the suppressed evidence
   ‘undermines confidence in the outcome of the trial.’” Id. (internal quotation
   marks omitted) (quoting Turner v. United States, 137 S. Ct. 1885, 1893
   (2017)).
          At issue is an FD-302 summary of a March 2014 interview of TJ
   conducted by an FBI agent. The FD-302 is a form used by the FBI to
   memorialize conversations between an agent and an interviewee. Basically,
   “302s” capture the interviewing agent’s notes of a witness interview, and
   they are routinely part of criminal investigations conducted by the agency.
   So much so that, as noted above, Valas’s habeas counsel was able correctly
   to guess that a 302 was missing in this case, forcing the Government to
   concede that it “inadvertently” failed to produce the document before trial.
   The parties thus agree that the 302 was suppressed by the prosecution; they
   contest the other two elements of the Brady test—whether the evidence was
   favorable to Valas and material to the outcome of his trial.
          The district court denied Valas’s claim without addressing whether
   the evidence was favorable to Valas. Assuming it was, the court found that
   Valas had failed to demonstrate that the 302 was material. Much of the




                                          5
Case: 20-50830      Document: 00516387883           Page: 6     Date Filed: 07/08/2022




                                     No. 20-50830


   parties’ briefing on appeal thus grapples over the third element. Our analysis
   will focus there as well.
          But before we proceed, we emphasize that the Government’s
   concession that it suppressed the 302 is correct. The Government’s only
   justification for its lapse, that the failure to produce the 302 to Valas was
   “inadvertent,” is troubling. It is difficult to grasp how a document as routine
   as a 302 would be overlooked, particularly in this instance. TJ was the crucial
   witness for the prosecution, the only one who actually accused Valas of
   criminal activity. And the agent who prepared this 302 also testified, so
   defense counsel was deprived of the opportunity to use the document in
   cross-examining two witnesses, not just one. We note that, unfortunately,
   this is not the first time something like this has happened, e.g., United States
   v. Perea, 625 F. Supp. 2d 327 (W.D. Tex. 2009).              We admonish the
   Government to endeavor to make it the last.
          Nonetheless, as the district court concluded, Valas’s claimed Brady
   violation falters because he fails to show how the 302 is material. The 302
   itself is fairly short. It consists of ten paragraphs. The first identifies TJ and
   the location of the interview. Four through ten recount that the investigators
   showed TJ photographs and TJ identified individuals from them. Only the
   second and third paragraphs relate to Valas. The second paragraph indicates
   that TJ identified Valas from a photo array. The third encapsulates details
   about her encounter with Valas:
          [TJ] remembered that VALAS was very surprised when [TJ]
          showed up to his room because VALAS thought that the
          photos on the advertisement were “fake.” VALAS took [TJ]’s
          clothes off slowly and had unprotected sex. VALAS told [TJ]
          he was in San Antonio on business and that he was flying back
          to New York in two days. [TJ] told VALAS that she was 18
          because that is what she was instructed to do by [her pimp].
          VALAS did not ask her to have unprotected sex and although




                                           6
Case: 20-50830         Document: 00516387883               Page: 7       Date Filed: 07/08/2022




                                           No. 20-50830


           [TJ] had a condom with her, she did not ask him to put it on.
           [TJ] did not remember if VALAS paid her $130.00 or $150.00.
           VALAS called her for a second date the next day or two days
           later. During the second date they used a condom and VALAS
           paid her the same amount as the first time. VALAS told [TJ]
           that he was in love with her and wanted her to go with him. [TJ]
           did not remember if VALAS had any tattoos, however she
           remembered that “when he smiled his dimple would pop.”
           Valas asserts that the 302 is material because of its impeachment value
   stemming from the differences between its summation of TJ’s statement and
   her trial testimony. At trial, TJ stated that the first night they met, neither
   she nor Valas had a condom, he struggled with flaccidity, and ultimately the
   two engaged in oral sex and non-penetrative anal sex.3 She also testified that
   Valas paid her $150 for that night.
           This testimony admittedly seems to differ from the 302’s account of
   TJ’s statement to the FBI, but the differences are in magnitude of detail
   rather than substance. At best, the interview notes could have been used to
   force TJ to explain how the sexual actions she described at trial fit under the
   heading of “unprotected sex” used in the 302 and whether TJ or Valas
   actually had condoms in the hotel room. These differences are hardly the
   grand “gotchas” Valas makes them out to be. To the contrary, none of the
   variances are likely to have dented the jury’s assessment of TJ’s credibility.
           There is perhaps a closer question regarding the use of the 302 in
   cross-examining the FBI agent who created it. As we discuss infra in Part
   II.B.2., counsel’s strategy in cross-examining TJ was fraught with risk, e.g.,


           3
             Valas also points to purported inconsistencies between the 302 summary and TJ’s
   journal entries. Her journal generally mirrors her trial testimony but additionally recounts
   that TJ and Valas engaged in “breast sex.” Valas asserts that his counsel should have been
   able to exploit this discrepancy as well. For the reasons discussed above the line, this detail
   likewise fails to move the needle in Valas’s favor.




                                                 7
Case: 20-50830         Document: 00516387883               Page: 8       Date Filed: 07/08/2022




                                           No. 20-50830


   that she might effectively explain inconsistencies or come across as more
   sympathetic, irrespective of whether counsel used the 302. There may have
   been some upside, and less potential downside, in using the 302 to interrogate
   the agent. However, if the 302 would have had only marginal impeachment
   value used with TJ directly, it may have been even more attenuated to try to
   amplify these alleged inconsistencies through another witness. In any event,
   Valas does not offer any argument regarding the agent’s testimony, so we
   decline to evaluate this issue further. The impeachment value of the 302 is
   insufficient to undermine confidence in the trial and the jury’s verdict, such
   that the 302 is not material, and Valas’s Brady claim therefore fails. Reeder,
   978 F.3d at 277.4
                                                B.
           We next turn to Valas’s ineffective assistance of counsel claims.
   “[T]he Sixth Amendment entitles a criminal defendant to reasonable, but not
   perfect, representation of counsel.” United States v. Valdez, 973 F.3d 396, 404
   (5th Cir. 2020). To succeed on an ineffective assistance of counsel claim, a
   petitioner must establish “that (1) his ‘counsel’s performance fell below an
   objective standard of reasonableness,’ and (2) that his counsel’s deficient
   performance caused him prejudice.” Id. at 402 (quoting United States v.
   Grammas, 376 F.3d 433, 436 (5th Cir. 2004)); see Strickland v. Washington,
   466 U.S. 668, 687 (1984). A petitioner demonstrates prejudice if he shows


           4
             As a final note, it is also debatable whether the 302 is actually beneficial to Valas
   under the first Brady element. As noted above, its impeachment value is marginal. While
   the 302 differs from TJ’s testimony in some ways, it also provides a direct statement about
   Valas’s dimple that, if corroborated, could have increased TJ’s credibility, not diminished
   it. At the end of the day, we need not further delve into this issue because, assuming the
   302 would have benefitted Valas and, as the Government concedes, it was suppressed, it
   was not material in terms of its likely effect on the trial or the verdict.




                                                 8
Case: 20-50830       Document: 00516387883           Page: 9     Date Filed: 07/08/2022




                                      No. 20-50830


   “that there is a reasonable probability that, but for counsel’s unprofessional
   errors, the result of the proceeding would have been different.” Valdez, 973
   F.3d at 402 (internal quotation marks omitted) (quoting United States v. Bass,
   310 F.3d 321, 325 (5th Cir. 2002)). Finally, “judicial scrutiny of counsel’s
   performance must be ‘highly deferential’ because ‘[i]t is all too tempting for
   a defendant to second-guess counsel’s assistance after . . . [an] adverse
   sentence, and it is all too easy for a court . . . to conclude that a particular act
   or omission of counsel was unreasonable.’”              Id. at 403–04 (quoting
   Strickland, 466 U.S. at 689).
          Valas makes three arguments regarding ineffective assistance of
   counsel. He contends that his direct-appeal counsel failed to press the
   potential lack of jury unanimity due to the district court’s failure to instruct
   the jury adequately; he argues that his trial counsel did not effectively cross-
   examine TJ; and, finally, he asserts that his trial counsel also failed to object
   to the prosecutor’s improper vouching for TJ’s credibility during closing.
                                           1.
          “Appellate ‘[c]ounsel need not raise every nonfrivolous ground of
   appeal, but should instead present solid, meritorious arguments based on
   directly controlling precedent.’” Moore v. Vannoy, 968 F.3d 482, 489 (5th
   Cir. 2020) (quoting Ries v. Quarterman, 522 F.3d 517, 531–32 (5th Cir.
   2008)). When reviewing the effectiveness of appellate counsel, the relevant
   question is whether the argument the petitioner asserts should have been
   made was “sufficiently meritorious such that . . . counsel should have raised
   it on appeal.” United States v. Phillips, 210 F.3d 345, 348 (5th Cir. 2000).
   “Declining to raise a claim on appeal, therefore, is not deficient performance
   unless that claim was plainly stronger than those actually presented to the
   appellate court.” Davila v. Davis, 137 S. Ct. 2058, 2067 (2017) (emphasis
   added) (citing Smith v. Robbins, 528 U.S. 259, 288 (2000)).




                                            9
Case: 20-50830     Document: 00516387883           Page: 10    Date Filed: 07/08/2022




                                    No. 20-50830


          Valas argues that there was a genuine risk that the jury became
   confused and failed to reach unanimity in its verdict because some believed
   he committed the charged offense on one day (August 26) through one set of
   actions, while other jurors believed he committed the charged offense on
   another day (August 27/28) through different actions. Given this risk, Valas
   asserts his appellate counsel ought to have raised the district court’s failure
   to give an instruction to the jury clarifying that they all had to agree that he
   committed the same act on the same day. The district court rejected this
   habeas claim because it found (1) the unanimity argument had been waived
   such that appellate counsel would have needed to prove plain error on appeal
   and (2) the argument was in any event not meritorious.
          Scrutinizing the record, Valas failed to preserve his objection to the
   district court’s failure to provide an additional instruction clarifying or
   modifying the standard unanimity instruction. Federal Rule of Criminal
   Procedure 30(d) requires that “[a] party who objects to any portion of the
   instructions or to a failure to give a requested instruction must inform the
   court of the specific objection and the grounds for the objection before the
   jury retires to deliberate.” Failing to do so means an argument related to the
   jury instructions is not preserved and can be reviewed only for plain error.
   United States v. Spalding, 894 F.3d 173, 187 (5th Cir. 2018) (citing United
   States v. Gibson, 875 F.3d 179, 195 (5th Cir. 2017); Fed. R. Crim. P. 30(d)).
          To show that his trial counsel preserved the point, Valas offers a
   somewhat ambiguous statement by counsel during the charge conference:
          [K]eep in mind that the date charged in the indictment is
          Monday, the 2[6]th. Tuesday, the 2[7]th, is not charged in the
          indictment. And in terms of this charge conference, I’m very
          concerned about confusion, and I’m very concerned about the
          jury making a determination where several think that he did it




                                         10
Case: 20-50830        Document: 00516387883              Page: 11       Date Filed: 07/08/2022




                                          No. 20-50830


           on Tuesday, several think that he did it on Monday, and that
           that’s unacceptable under our law. And I object to that.
           I’m not exactly sure how the Court needs to fix it. I think it’s a
           problem with the way that it was indicted. But nonetheless—
           like, for instance, similar acts may—what are the similar acts?
           The similar acts – the only similar act is Tuesday, the 27th. But
           this jury needs to be told that they cannot convict him for what
           happened on—or what they believe—if they find beyond a
           reasonable doubt that anything happened, it could only be used
           to determine whether the event took place.
   While counsel raised an objection that jury “confusion” could lead it to
   convict for different offenses on different days, counsel did not
   “object[] . . . to a failure to give a requested instruction.” Fed. R. Crim.
   P. 30(d). Instead, counsel stated that it was not clear “how the Court
   need[ed] to fix it,” and pivoted to “the way that [the case] was indicted.”
   This is a rather tenuous basis on which to argue that counsel “inform[ed] the
   court of the specific objection” being raised regarding a failure to instruct the
   jury. Id. Accordingly, appellate review of this issue would have been framed
   by plain error analysis.5 We thus view Valas’s current ineffective assistance
   claim mindful of that exacting standard.
           Valas asserts that United States v. Holley, 942 F.2d 916 (5th Cir. 1991),
   demonstrates the merits of his unanimity argument. In Holley, this court
   reversed a conviction for perjury, concluding both that the indictment in the


           5
               To prove plain error, an appellant must demonstrate (1) “an error; (2) the error
   must be clear or obvious . . . (3) the error must have affected the appellant’s substantial
   rights . . . ; and (4) the court must decide in its discretion to correct the error.” United
   States v. McGavitt, 28 F.4th 571, 575 (5th Cir. 2022) (quoting United States v. McClaren, 13
   F.4th 386, 413 (5th Cir. 2021)). Additionally, as Valas did not propose an instruction, the
   plain error consideration would have been limited to whether the district court’s “charge,
   as a whole, [was] a correct statement of the law clearly instruct[ing] the jurors.” Spalding,
   894 F.3d at 187 (quoting United States v. Kay, 513 F.3d 432, 446 (5th Cir. 2007)).




                                                11
Case: 20-50830        Document: 00516387883              Page: 12       Date Filed: 07/08/2022




                                         No. 20-50830


   case was duplicitous and the instructions given to the jury did not cure that
   problem. 942 F.2d at 928-29. But Holley is distinguishable because, inter
   alia, unlike in that case, Valas was charged with a single offense: causing TJ
   “to engage in a commercial sex act” “on or about the 26th day of August,
   2013.” While the Government introduced evidence that Valas had sex with
   TJ on both August 26, and either late on August 27 or early on August 28,
   “[a]n indictment’s allegations, and not the evidence adduced at trial, control
   whether the indictment is duplicitous . . . .” United States v. Mauskar, 557
   F.3d 219, 225 (5th Cir. 2009); see United States v. Sila, 978 F.3d 264, 269 (5th
   Cir. 2020) (similarly finding that duplicity is a question of indictments, not
   of evidence adduced at trial).6
           Valas also argues that a footnote in this court’s prior opinion deciding
   his direct appeal shows the value of this argument. There, the court noted
   that “the indictment and the Government’s ‘on or about’ argument might
   have raised a duplicity concern,” but declined to address the issue further
   because Valas had forfeited it. Valas, 822 F.3d at 237 n.2. Far from
   establishing the merit of this issue, though, the Valas footnote merely
   identified it as a potential concern.
           Regardless, Valas’s present endeavor is not to show that the
   unanimity argument was worthwhile or meritorious, but that it “was plainly
   stronger” than the seven other issues raised in his direct appeal. Davila, 137


           6
              Further, even though the Government introduced evidence of Valas’s conduct
   on both August 26 and August 27/28, the district court expressly instructed the jury that
   “to return a guilty verdict for Count 1, all of you must agree that the same way of
   committing the offense . . . has been proved beyond a reasonable doubt.” Cf. Holley, 942
   F.2d at 929. Even assuming some residual concern about unanimity, assessing whether the
   district court’s charge, as a whole, was a correct statement of the law, Spalding, 894 F.3d
   at 187, we do not discern error that is “‘clear’ or, equivalently, ‘obvious,’” United States
   v. Olano, 507 U.S. 725, 734 (1993) (quoting United States v. Young, 470 U.S. 1, 16, n.14
   (1985)).




                                               12
Case: 20-50830       Document: 00516387883              Page: 13      Date Filed: 07/08/2022




                                         No. 20-50830


   S. Ct. at 2067 (citing Smith, 528 U.S. at 288). His briefing does not address
   this question, such that this claim fails for that threshold reason alone.
   Beyond that, looking through the lens of plain error, we do not see that
   Valas’s argument is so meritorious that it would have been “plainly
   stronger” than the other issues counsel actually raised on direct appeal.
   Accordingly, his claim of ineffective assistance of appellate counsel fails.
                                              2.
           Valas next asserts that his trial counsel was ineffective because
   counsel did not adequately cross-examine TJ. “Because decisions regarding
   cross-examination are strategic, they usually ‘will not support an ineffective
   assistance claim.’” United States v. Bernard, 762 F.3d 467, 472 (5th Cir.
   2014) (quoting Dunam v. Travis, 313 F.3d 724, 732 (2d Cir. 2002)).
           Valas’s arguments here boil down to two contentions. First, he
   contends that his counsel should have confronted TJ with the FBI’s 302
   interview summary7 and her journal entries in order to discredit her regarding
   the specifics of the two encounters with Valas. Second, Valas maintains that
   counsel should have confronted TJ with her phone records to demonstrate
   that, because she either texted or called people for much of the time she was
   supposed to be with Valas, she could not have had sex with him.
           Regarding his first argument, Valas posits four inconsistencies
   between TJ’s testimony and her statements reflected in the 302 summary
   and her journal: whether Valas used a condom; whether the sex acts on
   August 26 were “unprotected sex” as her initial statement said, or oral sex,
   non-penetrative anal sex, and “breast sex” as her journal stated; Valas’s


           7
            Valas reasons that, had the 302 not been suppressed, it would have been useful in
   cross-examining TJ, such that his counsel’s inability to use it during cross rendered
   counsel’s representation ineffective.




                                              13
Case: 20-50830     Document: 00516387883            Page: 14   Date Filed: 07/08/2022




                                     No. 20-50830


   inability initially to get an erection; and the payment amount. Valas argues
   that forcing TJ to explain these inconsistencies would have undoubtedly
   discredited her in the eyes of the jury. As discussed supra in Part I.A., this is
   unlikely for several reasons.
          The 302 is not overly detailed (and it was prepared not by TJ, but by
   the interviewing agent). Its description of their first encounter states that
   Valas removed TJ’s clothing and “had unprotected sex” with her.
   Conceivably, the actions TJ described at trial could fit under the heading of
   “unprotected sex.” And when comparing the relatively short 302 summary
   with TJ’s trial testimony, it is evident the other inconsistencies could easily
   be explained away as well. TJ’s more detailed journal is essentially consistent
   with TJ’s trial testimony. It begins with her running away from home,
   recounts how she met the pimp who would market her, details several liaisons
   with other individuals, and provides significant detail regarding her
   encounters with Valas. The only alleged discrepancy Valas raises based on
   the journal centers on whether he used a condom during the encounters. But
   as with the 302’s purported discrepancies, had TJ been confronted on this
   point, she could have explained it fairly easily. In any event, it is hardly a
   contradiction that would have undermined the trial’s outcome.
          And counsel did not exactly leave TJ unscathed during cross- and
   recross-examination, which spanned roughly 600 transcript lines during trial.
   Valas acknowledges that counsel extensively cross-examined TJ, adducing
   testimony from TJ that she was on probation; smoked marijuana; used
   alcohol during her weeklong stint as a prostitute; stole a gift card from her
   mother before she ran away; had difficulty remembering places; listed her age
   on Backpage.com as nineteen, not fifteen; and texted and called people
   constantly. The additional inconsistencies that Valas now proffers would
   have been unlikely to discredit TJ before the jury any more than the
   testimony actually elicited did. Indeed, giving TJ a chance to explain might



                                          14
Case: 20-50830     Document: 00516387883           Page: 15   Date Filed: 07/08/2022




                                    No. 20-50830


   have harmed Valas’s defense and made the fifteen-year-old witness more
   sympathetic. As a matter of strategy, Valas’s trial counsel did not act
   unreasonably by refraining from confronting TJ with her journal statements.
   Valdez, 973 F.3d at 404 (“[T]he Sixth Amendment entitles a criminal
   defendant to reasonable, but not perfect, representation of counsel.”).
          Turning to Valas’s assertion regarding TJ’s cell phone records, Valas
   asserts that he has identified only two gaps of time, one three minutes long
   and the other six, between 9:00 and 9:30 p.m. on August 26 when TJ was not
   texting or calling someone. He asserts that had his counsel raised this on
   cross-examination, TJ’s cell phone use would have contradicted her
   testimony that she performed sex acts with Valas between 9:00 and 9:30,
   significantly damaging her credibility. As with her journal entries, however,
   confronting TJ with the records may have allowed her to explain them, as her
   cell phone use is not necessarily inconsistent with her testimony that Valas
   and she engaged in two to three discrete sex acts on August 26.
          In like manner, Valas goes to great lengths to show that TJ was using
   her cell phone almost constantly from 1:00 to 1:30 a.m. on August 28. Valas
   argues that TJ should have been confronted with the phone’s activity logs
   because she testified that she and Valas had sex between 1:00 to 1:30 that
   night. But TJ’s testimony was that she arrived at Valas’s hotel room around
   1:00 a.m. She testified to an approximation of the events that occurred the
   night of August 27/28. Additionally, the times immediately before 1:00 and
   after 1:30 a.m. show gaps in phone activity. As with the prior night’s records,
   asking TJ about the phone log for August 28 may well have backfired.
          Rather, the record bears out that Valas’s counsel made a strategic
   decision not to ask TJ about the details in her phone records. Instead, counsel
   walked through the cell phone log with the jury in his closing argument,
   making the exact argument that Valas asserts should have been explored in




                                         15
Case: 20-50830     Document: 00516387883             Page: 16   Date Filed: 07/08/2022




                                      No. 20-50830


   cross-examination. Thus, contrary to Valas’s current depiction, his trial
   counsel did not wholly abandon TJ’s cell phone data. Instead, counsel
   strategically deployed the records, without any potential explanation from TJ
   regarding the alleged discrepancies, as one of the last things the jury was
   presented before it deliberated.
          Moreover, Valas’s counsel also impeached TJ’s credibility in other
   ways. Valas’s counsel elicited damaging facts about TJ from other witnesses,
   and introduced evidence that undermined TJ’s reputation for virtue and
   veracity. See Russell v. Collins, 944 F.2d 202, 204–06 (5th Cir. 1991) (noting
   that eliciting negative testimony from other witnesses was a reasonable
   strategy for impugning a witness’s credibility). Against this record, and
   particularly given the presumption accorded cross-examination strategy in
   assessing effectiveness of counsel, Bernard, 762 F.3d at 472, Valas’s trial
   counsel’s efforts to impugn a volatile fifteen-year-old witness’s credibility
   “[fell] within the wide range of reasonable professional assistance.”
   Strickland, 466 U.S. at 689. In other words, counsel’s cross-examination of
   TJ was not “so ill chosen that it permeate[d] the entire trial with obvious
   unfairness.” Virgil v. Dretke, 446 F.3d 598, 608 (5th Cir. 2006) (internal
   quotation marks omitted) (quoting Johnson v. Dretke, 394 F.3d 332, 337 (5th
   Cir. 2004)). Accordingly, this issue lacks merit.
                                          3.
          Valas’s final ineffective assistance of counsel claim relates to the
   prosecutor’s closing argument. Valas asserts that his trial counsel was
   ineffective because counsel did not object to the prosecutor’s improper
   vouching for TJ’s honesty.
          Generally, “[a] prosecutor may argue fair inferences from the
   evidence that a witness has no motive to lie, but cannot express a personal
   opinion on the credibility of witnesses.” United States v. Gracia, 522 F.3d




                                           16
Case: 20-50830     Document: 00516387883           Page: 17   Date Filed: 07/08/2022




                                    No. 20-50830


   597, 601 (5th Cir. 2008) (citing United States v. Gallardo-Trapero, 185 F.3d
   307, 320 (5th Cir. 1999)). This court’s test “for improper vouching for the
   credibility of a witness is ‘whether the prosecutor’s expression might
   reasonably lead the jury to believe that there is other evidence, unknown or
   unavailable to the jury, on which the prosecutor was convinced of the
   accused’s guilt.’” United States v. McCann, 613 F.3d 486, 495 (5th Cir. 2010)
   (quoting United States v. Ellis, 547 F.2d 863, 869 (5th Cir. 1977)). Of course,
   “[o]ften, the decision as to whether or not to object to particular statements
   made in closing argument is a matter of tactics. Since an objection may tend
   to emphasize a particular remark to an otherwise oblivious jury, the effect of
   [an] objection may be more prejudicial than the original remarks[.]” Walker
   v. United States, 433 F.2d 306, 307 (5th Cir. 1970) (citing Williams v. Beto,
   354 F.2d 698, 705–06 (5th Cir. 1965)).
          The prosecutor began his closing argument with this theme: “It is
   true. It is true. [TJ] is telling you the truth.” Then after explaining certain
   aspects of the court’s instructions, the prosecutor transitioned to the
   substance of the case, stating “[n]ow, we’re going to get to the elements and
   really kind of discuss how TJ is telling the truth.” The prosecutor discussed
   the age requirement for conviction, then transitioned: “So why is [TJ] telling
   the truth? Because her story is indiscriminate and consistent . . . . [S]he has
   always been consistent, and she has always been indiscriminate.” After
   discussing evidence that corroborated TJ’s story, the prosecutor reiterated
   parts of TJ’s testimony and asked: “Why? Why would she have to lie about
   the details? She wouldn’t. If she was making this up, she’d say, we had sex
   twice. I can’t remember—I mean, it was—it was too long ago. I can’t
   remember. Sex twice. Why get into the details?” Then, after addressing the
   defense’s suggestion that TJ was motivated to lie because she was not paid
   by Valas, the prosecutor repeated his rhetorical questions and commented on
   Valas’s partial corroboration of TJ’s story:




                                         17
Case: 20-50830     Document: 00516387883           Page: 18    Date Filed: 07/08/2022




                                    No. 20-50830


          And why lie about two days? I mean, if we’re making this up, I
          mean, what’s so significant about two days versus one day?
          Wouldn’t one day be good enough? Valas agrees, right?
          Because he has to. He has to up to the point where everything
          corroborates her story. She is a truth-teller. But he wants you
          to believe that as soon as the documents stop, then he can come
          out and say she’s not telling the truth . . . . He’s willing to go
          up to that point because he knows he can’t escape the
          corroboration.
          Considered in isolation, some of the prosecutor’s statements appear
   suspect. But the test is not simply whether the prosecutor cast a witness as a
   “truthteller,” as Valas argues. Instead, we examine “the comment[s] in
   context.” McCann, 613 F.3d at 495 (internal quotation marks omitted)
   (quoting United States v. Insaulgarat, 378 F.3d 456, 461 (5th Cir. 2004)).
          The prosecutor’s first statement echoed Valas’s counsel’s opening
   statements to the jury three days earlier—“It’s not true. It’s not true. It’s
   not exactly what happened.”—but argued the contrary. Seizing upon the
   theme, the prosecutor reminded the jury of the events that opened the trial
   and stated the Government’s position, before proceeding to discuss the
   evidence presented during the trial purportedly supporting that position.
   Given the rhetorical context in which the prosecutor’s first statement was
   made, it is unlikely that the jury would have understood it to communicate
   that the prosecutor had some secret basis for asserting that Valas was guilty.
   Id. at 496.
          The prosecutor’s next statement merely transitioned to explain “how
   TJ [was] telling the truth” by “get[ting] to the elements” of the charged
   crime. The statement itself is not a declaration that TJ was truthful, but
   rather an introductory statement into a further discussion. Thus, considered
   in context, the jury would have had no reason to deduce that the prosecution
   had secret, undisclosed evidence that tended to establish Valas’s guilt. Id.




                                         18
Case: 20-50830     Document: 00516387883            Page: 19    Date Filed: 07/08/2022




                                     No. 20-50830


          The subsequent references to TJ “telling the truth” and disclaiming
   her “motive to lie” are couched around the prosecutor’s discussion of the
   evidence in the case. Given that the statements were embedded in a reprise
   of the evidence adduced at trial, “the prosecutor . . . made fair inferences
   respecting the witnesses’ credibility, and referred to the record evidence on
   which his statements were based.” United States v. Surtain, 519 F. App’x
   266, 292 (5th Cir. 2013); see McCann, 613 F.3d at 496; Gracia, 522 F.3d at
   601. Rather than suggesting to the jury that the prosecution had other
   evidence to prove Valas’s guilt, the statements tend to show the prosecutor’s
   belief in the persuasiveness of the evidence adduced during trial.
          Because none of the prosecutor’s statements, taken in context,
   constitute improper vouching, Valas cannot argue that his trial counsel
   should have objected to them and was ineffective for not doing so. And even
   if the prosecution acted improperly as to some of its closing remarks, Valas
   fails to show how any strategic decision on his counsel’s part not to object
   rises to ineffective assistance. Therefore, this claim also falters.
                                         III.
          Because Valas has failed to demonstrate that the prosecution violated
   the Sixth Amendment in its failure to produce the FBI’s FD-302 notes of its
   March 2014 interview of TJ, or that he received ineffective assistance from
   either his trial or appellate counsel, the judgment of the district court is
                                                                    AFFIRMED.




                                          19